NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the applicants amended the apparatus claims to recite a first and a second quartz plates, a gas passage and the relationship between the plates, an ozone source and the UV lamp module(s). The applicants also amended the method claims to recite the use of the quartz plates, gas passage and to recite relationships between the plates, gas passage and UV lamps modules. The referenced amendment obviates the rejections applied in the previous Office action. US 3,829,982, JP 2013-208538 and JP 04-192526 are cited to show the state of the art with respect to apparatuses and methods utilizing UV light modules with reflectors and plates. These documents and the prior art cited and applied in the previous Office action are considered to be the closest prior art with respect to the amended claims. However, the prior art taken alone or in combination fails to teach or fairly suggest the apparatuses and the method recited by the amended claims. Specifically, the prior art fails to teach or suggest an apparatus comprising quartz plates, a gas passage and the relationship between the plates, an ozone source and the UV lamp module(s) as claimed together with all other limitations recited by the claims. The prior art also fails to teach or fairly suggest a method reciting the use of the quartz plates, gas passage, relationships between the plates, gas passage and UV lamps modules as claimed together with all other limitations recited by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711